Citation Nr: 9924547	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-01 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Service connection for anemia as a chronic disability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for anemia.  By rating action in October 1996, the 
RO again denied service connection for anemia.  The appeal 
originally included the additional issue of entitlement to 
service connection for hypertension, but the veteran 
subsequently withdrew his appeal with respect to that claim.  
The case was previously before the Board in October 1997 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case is now returned to the Board 
for review.  The Board notes that the issue on appeal was 
initially characterized as entitlement to service connection 
for anemia.  However, the Board finds that based on the most 
recent evidence of record, the issue is more appropriately 
characterized as entitlement to service connection for anemia 
as a chronic disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has submitted a private pathology report 
showing that he has normocytic anemia.

3.  There is no competent medical evidence showing that the 
veteran has anemia as a chronic disability.

3.  There is no corroborating medical evidence for the 
veteran's contentions that he has had anemia, as a chronic 
disability, since his discharge from service in 1981.


CONCLUSION OF LAW

Anemia as a chronic disability was not incurred in service.  
38 U.S.C.A. §§1113, 1131, 1137, 5107(b) (West 1991 & Supp. 
1999); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no findings of anemia during 
service.  On the veteran's June 1981 report of medical 
history, prepared in conjunction with his separation 
examination, there are no complaints of, or findings of 
anemia.  The veteran's separation examination is not included 
with the claims folder.  

A laboratory report from Riverside Clinical Laboratories, 
dated July 24, 1981, showed that the veteran had an RBC (red 
blood count) of 4.25, with the normal range being 4.7 to 5.6, 
an HGB (hemoglobin) of 12.6, with the normal range from 14.0 
to 18.0, and an HCT (hematocrit) of 37.2, with a normal range 
from 42 to 52.  A laboratory report from Riverside Clinical 
Laboratories, dated July 30, 1981, showed that he had an RBC 
of 4.22, an HGB of 12.5, and an HCT of 37.  

In a report of treatment from the veteran's private 
physician, it was noted that the veteran was seen on July 23, 
1981 for a physical examination for overseas work in Saudi 
Arabia.  He had an anemia profile drawn on July 28, 1981, and 
in August 1981 he underwent a CBC and a bone marrow test.  
The bone marrow report was found to be normal.  The physician 
indicated that the veteran's "anemia could be normal for 
him" and did not think that any further work-up was needed.  
It was also noted that as far as the job in Saudi Arabia, the 
private physician saw no reason why the veteran should not go 
ahead with that.

An August 1981 pathology report from Hampton General Hospital 
showed that the veteran underwent a peripheral blood 
examination and marrow examination.  The reporting 
pathologist, C.T. O'Connell, M.D., commented that the test 
showed no morphologic abnormality, aside from a mild 
peripheral atypical lymphocytosis.  Dr. Connell indicated 
that the evaluation of such borderline anemia as the veteran 
showed, "becomes almost philosophical".  Dr. Connell also 
noted that "[w]hile hematologists may insist that no one 
falling outside the 95% confidence limits can be assumed 
normal until thoroughly evaluated, it must also be assumed 
that every now and again an individual will be encountered in 
the 2.5% of the population above or below the established 
normal range, who can be considered normal following adequate 
evaluation".  The impressions were normal bone marrow 
examination and reactive atypical lymphocytosis, mild.

A laboratory report from Hampton General Hospital dated in 
August 1981 showed that the veteran had an HGB of 12.7 and an 
HCT of 36.  

A September 1987 report of medical examination, conducted 
during the veteran's service with the Reserves, showed that 
he reported a history of mild anemia, benign.

A July 1996 lab inquiry from the NAVMEDCEN in Portsmouth, 
Virginia showed findings for random glucose testing and 
cholesterol testing.  

A July 1996 report of an annual ground medical examination 
for the Naval Reserves, and contemporaneous report of medical 
history, showed no complaints of or findings of anemia.

A laboratory report from Smith Kline Beecham Clinical 
Laboratories, dated in September 1996, showed a red blood 
cell count of 4.45, which was "in range", hemoglobin of 
12.8, which was "out of range", with a range of 13.8 to 
17.2, and hematocrit of 38.8, which was "out of range", 
with a range of 41.0 to 50.0.

In his December 1996 substantive appeal (Form 9), the veteran 
cited a quote from Ed Frielander, M.D., Chairman, Department 
of Pathology, University of Health Sciences, in which he 
reported that anemia is "any reduction below normal limits 
of the total circulating red cell mass".

On VA examination in March 1997 the examiner noted that the 
veteran "had anemia at the time of his discharge" according 
to a military record which he brought with him.  The examiner 
further noted that "in the right lower corner for his 
separation physical, there is a note that his hematocrit 
[was] 33%" and that "at that time, his blood counts were 
repeated several times and he was indeed anemic, but no 
diagnosis was established."  The examiner indicated that 
there were no red blood cell indices available at that time.  
It was noted that the veteran's blood count was recently 
evaluated as part of an examination done at Riverside 
Hospital, and that hemoglobin was 12.8, hematocrit was 38.8, 
and red cell indices were normal.  The veteran denied night 
sweats.  The examiner noted that he was "basically . . . 
probably well".  The veteran also reported that his physical 
activity level was diminished, but the examiner indicated 
that this was very hard to evaluate.  The diagnosis was 
hemoglobin and hematocrit outside the statistical norm on the 
low side, with normal red blood cell indices, which almost 
always would be considered to be an anemia.  The examiner 
noted that on a superficial physical examination, the veteran 
appeared to be normal.  A CBC revealed hemoglobin of 12.1, 
red blood count of 4.21, and hematocrit of 36.8.  

In the June 1997 supplemental statement of the case, the RO 
indicated that abnormal laboratory findings, such as low 
hemoglobin and hematocrit levels, in the absence of an 
associated disease process, did not constitute a disability 
for the purposes of compensation.  The RO also indicated that 
anemia, as defined in the 18th Edition of Taber's Cyclopedic 
Medical Dictionary, exists when "hemoglobin content is less 
than that required to provide the oxygen demands of the body.  
Because variables such as lifestyle, residential altitude, 
age and sex can influence red cell and hemoglobin 
concentration, it is not possible to state that anemia exists 
when the hemoglobin content is lower than a specific value.  
If the onset of anemia is slow, the body may adjust so well 
that there will be no functional impairment, even though the 
hemoglobin may be less than 6 g/100 ml of blood".  The RO 
indicated that a review of the entire evidence of record did 
not show a chronic disease process associated with the low 
hemoglobin and hematocrit levels.  

In an August 1997 letter, the veteran indicated that that the 
RO's cited definition of anemia from a dictionary appeared to 
be an extreme superficial view of a medical condition, and 
indicated that one must look at the totality of the 
circumstances.  The veteran cited the Clinician's Handbook of 
Preventive Services, which indicated that anemia is "a 
hemoglobin level below the 95% reference range for age and 
gender.  In men, anemia is defined as a Hb level of less than 
13 g/dL or a Hct level of less than 41%."  The veteran 
claimed that he consistently met this criteria for 17 years.  
He contended that he has dealt with chronic anemia since 
leaving service, and had continually watched his body and his 
family suffer from the effects.

In October 1997 the Board remanded this matter to the RO for 
further evidentiary development.  Specifically, the veteran 
was to be contacted and asked to submit copies of any service 
medical records in his possession, particularly the report of 
a June 1981 separation examination showing a hematocrit of 
33.  The RO was directed to obtain all medical records from 
the veteran's service in the Navy Reserve.  The RO was 
directed to contact the veteran and ask him to identify all 
physicians and medical facilities from which he has received 
any postservice medical examination or treatment that may 
have entailed blood testing.  Upon receipt of proper 
authorization, full documentation was to be obtained.  The RO 
was also directed to schedule the veteran for a VA hematology 
examination to ascertain whether he currently has anemia and, 
if so, whether it is related to service.  The examiner was to 
respond to the following question and provide a full 
statement of the basis for the conclusions reached:  (a) What 
is the medical probability that the results of various blood 
tests shown in the record support a current diagnosis of 
anemia?; (b) If a diagnosis of anemia is established, to what 
extent does it presently result in physical impairment?; and 
(c) If a diagnosis of anemia is established, is the current 
anemia as likely as not related to the abnormal findings 
reported in 1981?  

In December 1997 the RO sent a letter to the veteran 
requesting that he submit copies of any service medical 
records in his possession, copies of medical records from the 
Naval Reserves, the specific reserve unit to which he 
belonged, and copies of treatment records he received since 
his release from active duty.  The RO indicated they would 
request records from private health providers, and the 
veteran was asked to complete one of the enclosed VA Forms 
21-4142 ("Authorization and Consent to Release Information 
to the Department of Veterans Affairs") for each provider.  

In a December 1997 letter from the veteran, he enclosed 
"copies of related Reserve Medical documentation", 
including a June 1991 Reserve Medical examination, which 
noted a history of anemia with HCT 38% and HGB 12.4 g/dl, and 
a September 1987 medical record indicating "history of mild 
anemia".  He also provided the address for the local Reserve 
Medical Center which held his Reserve records, and included a 
VA Form 21-4142 .  

A VA treatment record dated in April 1998 showed the veteran 
reported a past medical history of anemia, since he was age 
20.  He also reported a history of a bone marrow biopsy in 
1981 by a private physician.  He indicated that he felt tired 
for many years, but had not complained of it.  He reported no 
SOB (shortness of breath), no CP, no bleeding from the 
bottom, no melena or BRB, and no dysuria.  The assessment was 
apparent history of chronic high blood pressure level.  A May 
1998 laboratory report showed a red blood count of 4.28, 
hemoglobin of 12.7, and hematocrit of 37.3, which were all 
noted to be "abnormal low". 

On VA hematological examination in May 1998, the examiner 
noted that a review of the medical records showed a long 
history of slightly low HGB and HCT readings.  It was also 
noted that a previous evaluation, including a bone marrow, 
revealed no evidence of disease.  No subjective complaints or 
objective findings were noted.  Clinical testing showed 
hemoglobin of 12.7, reticulocytes of 25,500, hematocrit of 
37.3, and erythropoietin of 27.4.  The diagnosis was listed 
as "normal".  The examiner indicated that the veteran was 
not anemic, but had a lower than normal level of hemoglobin 
and hematocrit, which was a normal variant and not a disease.  
The examiner also noted that there was no evidence of any 
disability.

In a June 1998 letter the veteran indicated that he had 
sought out professional medical attention to document his 
long battle with anemia, and to analyze and document if he 
suffered from chronic anemia.  He also indicated that he 
believed the evidence clearly showed that he suffered from 
anemia of chronic disease.  Included with the letter were the 
results of a bone marrow test conducted in June 1998, an 
excerpt on anemia from the internet, and various blood tests.  

A June 1998 surgical pathology special procedure report, from 
the Riverside Regional Medical Center, showed that the 
veteran underwent a bone marrow test.  He reported a history 
of chronic anemia.  The impression was that the veteran's 
mild chronic anemia appeared to be due to decreased 
erythropoiesis (hyperproduction).  It was noted that there 
was no evidence of a deficiency disorder, dysplastic process, 
tumor or granuloma.  The examiner noted that the decreased 
red cell production (chronic) could be caused by:  (1) 
congenital or hereditary factors, such as with Fanconi's 
anemia, Diamond-Blackfan, etc. - which the examiner found to 
be doubtful, since there was no other obvious congenital 
stigmata, but possibly partial penetrance;  (2) 
erythropoietin deficiency - which the examiner noted was 
possible, although renal disease was not reported; the 
examiner also indicated that an erythropoietin level would be 
of interest;  (3) immunologic, as with thymic hyperplasia or 
thymoma - which the examiner noted was doubtful with a 15 
year history of anemia.  The examiner noted that a chest x-
ray might help detect thymic pathology;  (4) previous marrow 
injury - which the examiner noted as possible, but indicated 
it would have been very selective to involve just the 
erythroid series.  The diagnosis from the peripheral blood 
test was anemia, normocytic, and the diagnosis from the bone 
marrow test was low-normal cellularity and erythroid 
hyperplasia.

A laboratory report dated in May 1998 showed a red blood cell 
count of 3.97, hemoglobin of 11.5, and hematocrit of 35.1.

In May 1998 the veteran submitted an excerpt from the 
internet, dated in April 1997, titled "A Practical Guide for 
Differentiating Between Iron Deficiency Anemia and Anemia of 
Chronic Disease in Children and Adults".  This excerpt 
defines anemia as "a decrease in the oxygen-carrying 
capacity of the blood caused by a low hemoglobin 
concentration."  It is also noted that anemia should be 
classified according to red blood cell morphology, and that 
if normal size red blood cells are present, the anemia is 
considered normocytic.  

In a letter dated in January1999 the veteran indicated that 
the private medical evidence he submitted showed that he 
continued to suffer from acute chronic anemia.  He claimed 
that on remand, the VA failed to address the questions in the 
October 1997 remand.  As to the first question, "the medical 
probability that the results of various blood tests support a 
current diagnosis of anemia", the veteran indicated that 
"all medical results clearly lead to that conclusion and 
most recently again documented by a bone marrow test with 
again a diagnosis of chronic anemia".  As to the second 
question, "if a diagnosis of anemia is established, to what 
extent does it presently result in physical impairment", the 
veteran indicated that for many years he had experienced his 
health decline to the point that his everyday activities must 
be strictly monitored.  He claimed that he was not able to be 
physically active and was only able to maintain a very strict 
lifestyle of work and rest, and that recreational activities 
were few and far between.  As to the third question, of 
"whether the current anemia was as likely as not related to 
the abnormal findings reported in 1981", the veteran 
indicated he believed that it had been documented that he had 
a long history of anemia.  

In the February 1999 Statement of Accredited Representation 
in Appealed Case, the veteran's representative indicated that 
if the Board found that the etiology of the anemia must be 
determined to establish service connection, then 
consideration must be given to the chemical exposure 
reportedly experienced by the veteran while on active duty.  
The representative noted that the veteran had provided a 
sample list of the chemicals he was exposed to on active 
duty.


Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for a chronic disability due to anemia is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

In this regard, the Board notes that the veteran apparently 
showed a copy of his June 1981 separation examination to the 
VA examiner in 1997 and the VA examiner reported (apparently 
based on a review of the 1981 examination report) that at 
that time, the veteran's blood counts were repeated several 
times, and he was "indeed anemic".  The Board also notes 
that the veteran has presented a private laboratory report 
showing that he has normocytic anemia.  

Accordingly, the Board finds that the veteran's claim is 
plausible.  However, the establishment of a plausible claim 
does not dispose of the issues in this case. The Board must 
review the claim on its merits and account for the evidence 
which it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996), citing Gilbert, at 54.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issue on appeal.  In 
this regard, the Board notes that there are some indications 
(the July 1981 laboratory reports) in the record that the 
veteran received private medical treatment during 1981.  
While these private medical records are not currently of 
record, the Board notes that this case was once previously 
remanded, in October 1997, and at that time, the veteran was 
requested to identify all treatment providers and provide the 
necessary releases to obtain their records.  He was notified 
of this request by the RO, but the record indicates that he 
did not to respond to this specific request.  The only 
release submitted by the veteran was for medical records from 
his service in the Reserves.  

Moreover, the veteran was asked to provide copies of any 
service medical records in his possession, including the June 
1981 separation examination.  The record reflects that he 
only provided reports of medical examinations during his 
service in the Reserves.  The Board notes, in this regard 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

Accordingly, the Board finds that there is nothing further to 
be gained by an additional remand seeking additional 
treatment records, when the veteran was previously provided 
the opportunity to make this information available and 
elected not to respond.  Furthermore, there is no indication 
from the veteran that any additional medical records would 
contain information not already fully developed by the 
existing medical records within the claims file.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  This 
may be accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.   
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each case.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  

In order to show a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In addition, certain diseases, such as primary anemia, when 
manifest to a compensable degree within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).

Having carefully reviewed the entire evidentiary record, to 
include all the veteran's contentions, the Board finds that 
the issue is more appropriately characterized as entitlement 
to service connection for anemia as a chronic disability.  
The Board initially notes that there is no medical evidence 
showing that the veteran had primary anemia within the first 
postservice year.  While the veteran reported a history of 
anemia in service and the VA examiner in 1997 defined a 
hematocrit reading of 33 on the separation examination, as 
"anemia", the VA examiner also noted that no diagnosis was 
established at the time of the veteran's separation.  While 
there are subsequent blood tests consistent with this 
reading, the evidence is not sufficient to show the veteran 
has primary anemia which was manifested within the first 
postservice year.  During the 1997 examination, the examiner 
noted that the hemoglobin and hematocrit were outside the 
statistical norm on the low side with normal red blood cells 
and that the veteran appeared normal on physical examination.  
Accordingly, service connection on a presumptive basis is not 
warranted.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that there is no competent medical 
evidence showing that the veteran has a "disease resulting 
in disability", as required by 38 U.S.C.A. § 1131 and 
38 C.F.R. § 3.303(a).  

Although there have been findings of anemia made, there has 
been no indication that the veteran has any disability 
resulting from anemia.  In fact, in July and August 1981 
treatment notes, the veteran's private physician noted that 
the veteran's "anemia" could be normal for him, saw no need 
for further work-up, and indicated there was no reason that 
the veteran should not go forward with pursing a job in Saudi 
Arabia.  In an August 1981 pathology report, the pathologist 
noted "borderline anemia" and indicated that "every now and 
again there is an individual . . . above or below the 
established normal range, who can be considered normal 
following adequate evaluation".  The impressions were normal 
bone marrow and reactive atypical lymphocytosis, mild.  On VA 
examination in 1997, the examiner provided a diagnosis of 
"hemoglobin and hematocrit outside the statistical norm, on 
the low side, with normal red blood cell indices, which 
almost always would be considered anemia".  On the June 1998 
private pathology report, it was noted that the veteran's 
mild chronic anemia was due to decreased erythropoiesis, and 
there was no evidence of a deficiency disorder, dysplastic 
process, tumor, or granuloma.  The examiner provided several 
possible causes for decreased red blood cell production.  The 
diagnosis was normocytic anemia, low normal cellularity and 
erythroid hyperplasia.  Hence, none of the objective medical 
evidence of record attributes any disability to the veteran's 
anemia.

Anemia is defined as "[a]ny condition in which the number of 
red blood cells per cu mm, the amount of hemoglobin in 100 ml 
of blood, and the volume of packed red blood cells per 100 ml 
of blood are less than normal."  Stedman's Medical 
Dictionary, p. 75 (26th Ed. 1995).  Normocytic anemia has 
been defined as "any anemia in which the erythrocytes are 
normal in size".  Stedman's Medical Dictionary, p. 78 (26th 
Ed. 1995).  An erythrocyte is defined as a "mature red blood 
cell".  Stedman's Medical Dictionary, p. 595 (26th Ed. 1995).




The Board finds that these definitions of anemia support the 
argument that although a low red blood cell count, low 
hemoglobin, and low hematocrit levels are indicative of 
anemia, there is no indication that such findings show a 
disease resulting in disability; rather, the aforementioned 
definitions show that such findings are merely classified as 
a condition called "anemia".  Additionally, the term 
"normocytic anemia" is merely a classification of a type of 
anemia in which normal size red blood cells are present.  

The Board concludes that the June 1998 pathology report 
submitted by the veteran does not show that he has any 
disability due to anemia.  The Board also notes that this 
pathology report was apparently drafted by a pathologist who 
only reviewed the veteran's laboratory findings.  There is no 
indication that this private pathologist examined the veteran 
or even reviewed the veteran's past medical records.  On VA 
hematological examination conducted in 1998, however, the 
Board notes that the examination was conducted by a physician 
in the hematology clinic who examined the veteran, and 
reviewed his medical records, including laboratory reports 
contained in the claims folder.  The Board also notes that 
the VA physician made findings consistent with the other 
medical evidence of record -- that the veteran had a lower 
than normal level of hemoglobin and hematocrit.  The VA 
examiner, however,  indicated that this was a normal variant 
and not a disease, with no evidence of disability. The Board 
therefore finds that this VA opinion is more probative on the 
issue of whether the veteran has any disability due to 
anemia, and is therefore dispositive of the issue on appeal.  

Even though he has provided evidence (a private pathology 
report) showing that he has normocytic anemia, there is no 
evidence showing that he has anemia as a disability, nor is 
there evidence that he has an actual disease entity 
characterized as anemia.  Accordingly, without competent 
medical evidence of a disability resulting from anemia, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a chronic disability 
characterized as anemia.  38 U.S.C.A. §1131, 38 C.F.R. § 
3.303(a); Watson, supra.

In reaching a decision, the Board has considered the doctrine 
of giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the evidence is 
not of such approximate balance as to warrant its 
application.  The fair preponderance of the evidence is 
against the veteran's claim.

In a January 1999 letter, the veteran noted discrepancies in 
the 1998 VA examiner's report, compared with the specific 
questions cited in the October 1997 remand.  The Board notes, 
however, that the VA examiner in 1998 found that the veteran 
was not "anemic", and his lower than normal level of 
hemoglobin and hematocrit were a normal variant and not a 
disease.  The examiner also noted that there was no evidence 
of any disability.  As to the first question, "What is the 
medical probability that the results of various blood tests 
shown in the record support a current diagnosis of anemia?" 
the examiner noted that a review of the records showed a long 
history of slightly low hemoglobin and hematocrit, but made 
no finding of anemia, and indicated that the veteran was not 
anemic.  Hence, this question has been adequately addressed.  
As to the second question, "If a diagnosis of anemia is 
established, to what extent does it presently result in 
physical impairment?" the Board notes that the VA examiner 
did not establish a diagnosis of anemia, hence, the question 
need not have been answered.  As to the third question, "If 
a diagnosis of anemia is established, is the current anemia 
as likely as not related to the abnormal findings reported in 
1981?", the Board notes that again, the VA examiner did not 
establish a diagnosis of anemia, hence, this third question 
need not have been addressed by the examiner.  The Board 
notes, therefore, that a remand for the examiner to address 
these questions would be useless, as the examiner did not 
diagnosis anemia.  



ORDER

Service connection for anemia as a chronic disability is 
denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

 

